943 So. 2d 1026 (2006)
Clarence HOWARD, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-235.
District Court of Appeal of Florida, Fourth District.
December 20, 2006.
Carey Haughwout, Public Defender, and Paul E. Petillo, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and James J. Carney, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Johnson v. State, 785 So. 2d 1224 (Fla. 4th DCA 2001).
STEVENSON, C.J., STONE and TAYLOR, JJ., concur.